ﬂanitm grates: Qtuurt of appeals

For the Seventh Circuit
Chicago, Illinois 60604

November 16, 2004

Before
Hon. Joel M. Flaum, Chief Judge

Hon. Daniel A. Manion, Circuit Judge

Hon. Ann Claire Williams, Circuit Judge

No. 04-1272 Appeal from the United States
District Court for the Northern
Brian Wantz, District of Illinois, Eastern Division
Plaintiff-Appellant, No. 02 C 8224
V. Blanche M. Manning, Judge.

Experian Information Solutions,

Defendan t-Appellee.

ORDER

Upon consideration of plaintiff-appellant’s Motion to Correct the Opinion of
October 21, 2004, the motion is GRANTED, and the opinion is amended as follows:

Page 7, ﬁrst full paragraph: delete the second full sentence and the following
cite (“The ﬁrst problem with Wantz’s position is that ‘statutory damages’ are
unavailable under the Act. Crabill V. Trans Union, [LG 259 F.3d 662, 666
(7th Cir. 2001).”). ‘